Citation Nr: 0731258	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  01-10 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for cause of death, and if so, 
whether service connection should be granted.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1949 to 
January 1953.  The veteran died in February 1994 and this 
claim was filed by his widow, the appellant.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  Responsibility for the claim now lies with the RO in 
New York, New York.  

The issue of service connection for cause of death is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.  

FINDINGS OF FACT

1.  An unappealed June 1994 rating decision denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  

2.  The evidence not previously submitted to agency 
decisionmakers received since the last final denial on any 
basis, in June 1994, considered in conjunction with evidence 
previously assembled, bears directly and substantially on the 
specific matter under consideration, is not cumulative nor 
redundant of the evidence previously considered, and is so 
significant that it must be considered in order to decide 
fairly the merits of the claim.  

CONCLUSIONS OF LAW

1.  The unappealed RO rating decision in June 1994, which 
denied service connection for the cause of the veteran's 
death, is final.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 
38 C.F.R. §§ 3.104 (2007); 38 C.F.R. § 20.302, 20.1103 
(2006).  

2.  New and material evidence has been received to reopen the 
claim for service connection for the cause of the veteran's 
death.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Following an adverse determination by the RO, a notice of 
disagreement must be filed within one year from the 
notification of that determination.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. §§ 3.104(a); 20.302(a).  Generally, 
in the absence of clear and unmistakable error, RO 
determinations that are not timely appealed are final and may 
not be reconsidered.  See 38 U.S.C.A. §§ 5109A(b); 38 C.F.R. 
§ 20.1103.  

In March 1994, the appellant filed a claim for service 
connection for the cause of the veteran's death.  In 
May 1994, the RO denied that claim because the record did not 
show that hepatitis C was incurred during service.  The 
appellant filed another  claim for service connection for the 
cause of the veteran's death.  In June 1994, the claim was 
denied.  The appellant was notified of that adverse decision 
in July 1994, but she did not file a notice of disagreement 
with respect to that decision.  The decision therefore became 
final.  38 C.F.R. § 20.302(a).  

If new and material evidence is submitted or secured with 
respect to a previously- denied claim, however, VA must 
reopen that claim and evaluate the merits of the claim in 
light of all the evidence, both new and old.  38 U.S.C.A. 
§ 5108; Spalding v. Brown, 10 Vet. App. 6, 10 (1997).  In the 
February 2006 supplemental statement of the case, the RO 
determined that new and material evidence had been received, 
and reopened the appellant's claim.  On appeal, the Board 
must make an independent determination whether new and 
material evidence has been received.  Barnett v. Brown, 8 
Vet. App. 1, 5 (1995) (the Board must dispose of the claim on 
the proper basis, even if that is by finding that no new and 
material evidence has been submitted).  

Under the regulation in effect when the May 2000 claim at 
issue here was filed, new and material evidence means 
evidence that:  (1) was not previously submitted to agency 
decisionmakers; (2)  is neither cumulative nor redundant; 
(3) bears directly and substantially on the specific matter 
under consideration; and (4) by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to decide fairly the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001).   Moreover, new evidence 
can be sufficient to reopen a claim if it could contribute to 
a more complete picture of the circumstances surrounding the 
origin of a disability, even where it would not be enough to 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  

Since the June 1994 rating decision, the appellant has 
submitted, among other things, an April 2000 medical opinion 
by a neurologist and a May 2006 medical opinion by a 
pathologist.  Those opinions are that given the type of 
surgery the veteran underwent for his service-connected TB, 
blood transfusions must have been given, a delayed reaction 
to those blood transfusions was the cause of hepatitis C, and 
the hepatitis C caused the progressive liver destruction and 
impairment leading to liver failure and death.  That evidence 
was not previously submitted to agency decisionmakers.  It 
was not cumulative nor redundant of other evidence because it 
was based on the evidence in the claims file and the medical 
opinions were supported by the physicians' rationale.  Since 
the prior claims for service connection for the cause of the 
veteran's death had been denied because there was no evidence 
of blood transfusions given during service, and these 
physicians provided opinions that transfusions had been 
given, this evidence bears directly and substantially on the 
specific matter under consideration.  Finally, because these 
opinions also provided a nexus between the veteran's active 
service and the veteran's cause of death, they are so 
significant that they must be considered in order to decide 
fairly the merits of the claim.  As a result, the standard 
for new and material evidence has been met.  The claim is 
reopened, and to that extent, the claim is granted. 

When an appeal involves an issue whether VA has received new 
and material evidence sufficient to reopen a 
previously-denied claim, the appellant must also be given 
notice of:  the meaning of "new and material evidence;" the 
kind of evidence that would overcome the deficiency in the 
prior decision; and the evidence necessary to establish the 
underlying claim through any of the legal theories available.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  Although notice 
complying with Kent has not been given here, the appellant 
was not prejudiced because the appellant's claim to reopen 
has been granted.  


ORDER

New and material evidence has been received, and the claim of 
entitlement to service connection for the cause of the 
veteran's death is reopened.  To this extent, the appeal is 
granted.   


REMAND

Upon discharge from active service, the veteran was 
transferred from Carson Army Hospital to the VA medical 
facility in Batavia, New York.  The veteran apparently was a 
patient in that facility from January 1953 to February 1954.  
During that time, he had surgery on his lung and a key issue 
in this appeal is whether he would have received a blood 
transfusion during that surgery.  Yet, none of those records 
are in the claims folder.  VA has a duty to assist a claimant 
in obtaining evidence to substantiate his or her claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA medical treatment 
records are deemed to be within the control of VA and should 
have been included in the record, as they may be 
determinative of the claim.  Therefore a remand is necessary 
for the purpose of obtaining such records.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

The claims folder contains a May 2004 letter from the medical 
administration service for the VA medical facility in Batavia 
that indicates that records (that relate to the period after 
February 1954) were transmitted with that letter and that the 
facility in Batavia had no additional records.  But when VA 
medical records are not obtained, VA is under a duty to make 
as many requests as are necessary to obtain those relevant 
Federal records.  38 C.F.R. § 3.159(c)(2).  If VA makes 
continued efforts to obtain relevant Federal records but is 
unable to obtain them and concludes that it is reasonably 
certain that they do not exist or further efforts to obtain 
them would be futile, VA must provide the appellant with oral 
or written notice of that fact. 38 C.F.R. § 3.159(e)(1).  
That notice must contain the following information:  (i) the 
identity of the records VA was unable to obtain; (ii) an 
explanation of the efforts VA made to obtain the records; 
(iii) a description of any further action VA will take 
regarding the claim, including, but not limited to, notice 
that VA will decide the claim based on the evidence of record 
unless the appellant submits the records VA was unable to 
obtain; and (iv) notice that the appellant is ultimately 
responsible for providing the evidence.  38 C.F.R. 
§ 3.159(e)(1)(i) to (iv).  

The claims file also contains an October 1993 treatment 
record from the Guthrie Clinic that indicates that the 
veteran had been regularly advised since 1983 that he had an 
elevated score on his liver function tests.  Another 
October 1993 entry indicates that the veteran had stopped 
drinking alcohol ten years before that.  In addition, a 
November 1993 entry indicates that the veteran appeared to 
have had stable alcoholic cirrhosis, with superimposed 
chronic active hepatitis C.  No treatment records containing 
liver function tests or treatment of alcohol-related ailments 
are in the claims folder, but such records could be very 
helpful in determining the onset and course of the veteran's 
hepatitis C.  Thus, the appellant should be contacted and 
asked to supply waivers for any private physicians who 
treated the veteran from 1983 to 1994.  And all VA treatment 
records (including laboratory results) from that period 
should also be obtained.  

After the above development has been completed, a medical 
opinion is needed on the likelihood that the veteran incurred 
hepatitis C either during service, or, after service as a 
result of treatment of his service-connected pulmonary 
tuberculosis (TB).  Pursuant to 38 C.F.R. § 3.159(c)(4), VA 
will obtain a medical opinion based upon a review of the 
evidence of record if VA determines it is necessary to decide 
the claim because the record does not contain sufficient 
competent medical evidence to decide the claim.  Here, the 
record contains several alternative medical opinions about 
the etiology of the veteran's hepatitis C-namely, from blood 
transfusions that must have been given during service due to 
hemoptysis, from blood transfusions that must have been given 
after service during surgery related to treatment of the 
veteran's service-connected TB, and from unsterilized needles 
that must have been used during frequent injections for 
treatment of the veteran's service-connected TB.  Thus, a 
medical opinion based on a review of the entire record and 
that addresses the various opinions and theories contained in 
the claims folder is needed.  

Accordingly, the case is REMANDED for the following action:

1. Assist the appellant in obtaining 
evidence by seeking medical records of the 
veteran's treatment at the VA facility in 
Batavia, New York for the period of 
January 1953 to February 1954.  If after 
continued efforts to obtain those records, 
it is reasonably certain that they do not 
exist or further efforts to obtain them 
would be futile, provide the appellant 
with written notice of that fact compliant 
with 38 C.F.R. § 3.159(e)(1)(i) to (iv), 
that contains the following information:  
(i) the identity of the records VA was 
unable to obtain; (ii) an explanation of 
the efforts VA made to obtain the records; 
(iii) a description of any further action 
VA will take regarding the claim, 
including, but not limited to, notice that 
VA will decide the claim based on the 
evidence of record unless the appellant 
submits the records VA was unable to 
obtain; and (iv) notice that the appellant 
is ultimately responsible for providing 
the evidence.  

2.  Obtain all medical treatment records 
(including laboratory results) from 1983 
to 1994 from all VA hospitals and other VA 
medical facilities that treated the 
veteran during that time.  

3.  Contact the appellant and ask for 
waivers for medical records that have not 
already been obtained from all private 
physicians who treated the veteran between 
1983 and 1994, and seek the records 
(including laboratory results) from those 
for whom the appellant supplies medical 
waivers.  Associate any evidence obtained 
with the claims folder. 

4.  After all of the above development has 
been completed, obtain a medical opinion 
addressing the etiology of the veteran's 
hepatitis C.  The claims file must be made 
available to the examiner and the 
examiner's report should indicate that it 
was reviewed.  

The examiner should provide a medical 
opinion on the etiology of the veteran's 
hepatitis C, with complete rationale, that 
answers the following questions:  (a) Is 
it at least as likely as not that the 
veteran's hepatitis C was incurred during 
service?; (b) Is it at least as likely as 
not that the veteran's hepatitis C was 
incurred after service as a result of 
treatment for his service-connected TB?; 
and (c) How does the examiner's opinion 
differ from the medical opinions in the 
record that provide alternative theories 
of the etiology of the veteran's 
hepatitis C-namely, from blood 
transfusions that must have been given 
during service due to hemoptysis, from 
blood transfusions that must have been 
given after service during surgery related 
to treatment of the veteran's service-
connected TB, and from unsterilized 
needles that must have been used during 
frequent injections for treatment of the 
veteran's service-connected TB?

5.  Then readjudicate the claim.  If any 
sought benefit is denied, issue the 
appellant a supplemental statement of the 
case.  After the appellant has been given 
an opportunity to respond, the claims file 
should be returned to this Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


